UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1419


MARGARET REAVES,

                     Plaintiff - Appellant,

              v.

AMERICAN HOME MORTGAGE SERVICING, INC., (AMHSI); OCWEN
LOAN SERVICING LLC,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:15-cv-00180-FL)


Submitted: August 16, 2018                                        Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Margaret Reaves, Appellant Pro Se. Dennis Kyle Deak, TROUTMAN SANDERS, LLP,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Margaret Reaves appeals the district court’s order granting Defendants’ motion for

judgment as a matter of law as to several of Reaves’ claims, and the jury verdict in favor

of Defendants as to her remaining claim. On appeal, we confine our review to the issues

raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Reaves’ informal brief

does not challenge the basis for the district court’s grant of the motion for judgment,

Reaves has forfeited appellate review of the court’s judgment. See Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2